DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities: the language “is laterally directly adjoins” should be modified to correct grammatical issues. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first light in a first wavelength range is emitted directly on a first sub-region … an optical feedback element directly on a second sub-region … a portion of the optical feedback element directly on the second sub-region deflects the first light ….” Thus, the claim sets up a first light, referring to emissions incident upon the first sub-region of the main surface. The claim then later refers back to “the first light,” but in reference to light incident upon the optical feedback element, which is on the second sub-region. This is inconsistent with the initial limitation that the first light is emitted directly on the first sub-region. As it currently stands, it is unclear as to location of incidence of the first light, and the claim is rejected as being indefinite. Under the broadest reasonable interpretation, the claim will be interpreted as requiring not that “the first light” be deflected, but rather that a different subgroup of light which is incident upon the second sub-region be deflected towards the radiation-outcoupling surface and towards the wavelength conversion layer. Claims 1-9 and 11 are rejected due to their dependence from claim 1.
Claim 10 has been amended to include limitations similar to that of claim 1, wherein “the first light” is required first to be emitted on the first sub-region, and later required to be emitted on the second sub-region. Claim 10 is rejected for similar reasons to those set forth above with respect to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steranka et al. (U.S. Pub. No. 2004/0079942 A1) in view of Tado (Japanese Patent Pub. JP 2015-195294 A; English translation provided by Espacenet used herein for ease of prosecution).
Regarding claim 1, Steranka discloses a light-emitting semiconductor device, comprising:
a light-emitting semiconductor chip having a main surface comprising a radiation-outcoupling surface (FIG. 8: 24, see paragraph 0026) via which, during operation, a first light in a first wavelength range is emitted directly on a first sub-region of the main surface (FIG. 8: first sub-region refers to portions of 24 directly interfacing with 60).
Steranka discloses a dome directly over the first sub-region for shaping optical properties of the device (see paragraph 0035). Steranka further discloses in other embodiments that a wavelength-converting material may be placed over the first sub-region and used to shape optical properties  (see FIG. 7, paragraph 0036). However, Steranka does not explicitly disclose the use of the dome shaped element of FIG. 8 in combination with the wavelength conversion of FIG. 7. 
Tado, discloses a dome over the first sub-region that is filled with wavelength-converting material (FIG. 1: 30, see paragraph 0013; FIG. 2: 35, see paragraph 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Tado to the teachings of Steranka such that the dome of Steranka comprises the wavelength-converting material of Tado. The motivation to do so is to efficiently covert light to a desired wavelength and efficiently scatter and spread the light (see paragraph 0026).
Steranka, as modified by Tado as suggested above, then discloses a wavelength conversion layer for converting at least part of the first light into second light in a second wavelength range different form the first wavelength range (FIG. 8: 60 as modified by Tado to include the wavelength conversion layer 30/35 of Tado), and
an optical feedback element directly on a second sub-region of the main surface adjacent to the first sub-region (FIG. 8: 61, see paragraph 0035), wherein the optical feedback element comprises a reflective optical element, wherein the reflective optical element comprises a reflecting layer which is curved (FIG. 8: 61, see paragraph 0035), and
wherein a portion of the optical feedback element directly on the second sub-region deflects light emitted from the second sub-region towards the radiation-outcoupling surface and towards the wavelength conversion layer (FIG. 8: light incident upon 61 is deflected into 60 and/or back towards 24).
Regarding claim 2, Steranka discloses the second sub-region is an edge region of the main surface (FIG. 8: 61 arranged on edge regions).
Regarding claim 3, Steranka discloses the second sub-region completely surrounds the first sub-region (FIG. 8: portion of 24 on which 61 is placed surrounds portion of 60).
Regarding claim 4, Steranka discloses the first and second sub-regions form the main surface (FIG. 8: 24, see paragraph 0026).
Regarding claim 5, Steranka, as previously modified by Tado, discloses the wavelength conversion layer is deposited directly on the first sub-region of the main surface (FIG. 8: 60 directly on 24; see also Tado FIG. 2: 30 directly on upper surface of 20).
Regarding claim 6, Steranka, as previously modified by Tado, discloses the wavelength conversion layer is laterally directly adjoins the optical feedback element (FIG. 8: 60 adjoins 61; see also Tado FIG. 2: 30 directly adjoins reflective layer on the outside of 30).
Regarding claim 9, Steranka discloses the wavelength conversion layer and the optical feedback element do not protrude laterally beyond the main surface (FIG. 8: 60/61 do not protrude beyond 24).
Regarding claim 10, Steranka discloses a light-emitting semiconductor device, comprising:
a light-emitting semiconductor chip having a main surface comprising a radiation-outcoupling surface (FIG. 8: 24, see paragraph 0026) via which, during operation, a first light in a first wavelength range is emitted directly on a first sub-region of the main surface (FIG. 8: first sub-region refers to portions of 24 directly interfacing with 60).
Steranka discloses a dome directly over the first sub-region for shaping optical properties of the device (see paragraph 0035). Steranka further discloses in other embodiments that a wavelength-converting material may be placed over the first sub-region and used to shape optical properties  (see FIG. 7, paragraph 0036). However, Steranka does not explicitly disclose the use of the dome shaped element of FIG. 8 in combination with the wavelength conversion of FIG. 7. 
Tado, discloses a dome over the first sub-region that is filled with wavelength-converting material (FIG. 1: 30, see paragraph 0013; FIG. 2: 35, see paragraph 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Tado to the teachings of Steranka such that the dome of Steranka comprises the wavelength-converting material of Tado. The motivation to do so is to efficiently covert light to a desired wavelength and efficiently scatter and spread the light (see paragraph 0026).
Steranka, as modified by Tado as suggested above, then discloses a wavelength conversion layer for converting at least part of the first light into second light in a second wavelength range different form the first wavelength range (FIG. 8: 60 as modified by Tado to include the wavelength conversion layer 30/35 of Tado), and
an optical feedback element directly on a second sub-region of the main surface adjacent to the first sub-region (FIG. 8: 61, see paragraph 0035),
wherein the optical feedback element deflects light emitted from the second sub-region towards the radiation outcoupling surface and/or towards the wavelength conversion layer (FIG. 8: light incident upon 61 is deflected into 60 and/or back towards 24),
wherein the optical feedback element comprises a reflective optical element, wherein the reflective optical element comprises a reflecting layer which is curved (FIG. 8: 61, see paragraph 0035), 
wherein the wavelength conversion layer and the optical feedback element do not protrude laterally beyond the main surface (FIG. 8: 60/61 do not protrude beyond 24).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steranka et al. (U.S. Pub. No. 2004/0079942 A1) in view of Tado (Japanese Patent Pub. JP 2015-195294 A) as applied to claim 1 above, and further in view of Zhang et al. (U.S. Pub. No. 2008/0290362 A1).
Regarding claim 7, Steranka is silent in regards to a transparent material on which the reflecting layer is arranged.
Zhang discloses a transparent material on which the reflecting layer is arranged (FIG. 5: 312, see paragraph 0013).
Steranka differs from the claim only in the specific element used for the reflective optical element. Steranka and Zhang disclose multiple suitable elements for the reflective optical element (see Steranka paragraph 0032 and Zhang paragraph 0013), evidencing that these components and their functions were known in the art and the substitution of the Zhang component for the component of Steranka would have been obvious to one of ordinary skill in the art with predictable results. The motivation to do so is that that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. KSA Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steranka et al. (U.S. Pub. No. 2004/0079942 A1) in view of Tado (Japanese Patent Pub. JP 2015-195294 A) as applied to claim 1 above, and further in view of Butterworth (U.S. Pub. No. 2016/0320689 A1).
Regarding claim 8, Steranka is silent in regards to an area of the main surface.
Butterworth discloses the main surface comprises an area of about 1 mm?. Applicant claims a range of less than 2 mm? which overlaps the range disclosed by Butterworth. It would have been obvious to one of ordinary skill in the art to apply the teachings of Butterworth to the teachings of Steranka and arrive at the claim 8 limitation. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steranka et al. (U.S. Pub. No. 2004/0079942 A1) in view of Tado (Japanese Patent Pub. JP 2015-195294 A) as applied to claim 1 above, and further in view of Jüstel et al. (U.S. Pub. No. 2017/0253798 A1).
Regarding claim 11, the combination of Steranka and Tado does not explicitly disclose the conversion layer is configured for complete conversion of the first light into the second light.
Jüstel discloses the conversion layer is configured for complete conversion of the first light into the second light (see paragraph 0015). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Jüstel to the teachings of the combination so as to realize an increase in the total light output (see paragraph 0015).
Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive due to the new grounds of rejection provided above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819